Citation Nr: 1759516	
Decision Date: 12/21/17    Archive Date: 12/28/17

DOCKET NO.  14-01 022	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Entitlement to service connection for bilateral hearing loss. 


REPRESENTATION

Appellant represented by:	Illinois Department of Veterans Affairs


ATTORNEY FOR THE BOARD

J. Wade, Associate Counsel 







INTRODUCTION


The Veteran served on active duty in the United States Marine Corps from July 1972 to July 1976.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2012 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois which denied the Veteran's service connection claim for bilateral hearing loss.

For the reasons expressed below, this appeal is being REMANDED to the RO. VA will notify the appellant if further action is required.

REMAND

The Veteran filed a claim for service connection for bilateral hearing loss in May 2012.  The Veteran contends that this injury was related to his military occupational specialty of field artillery operations while serving in the United States Marine Corps. 

Once VA has provided a VA examination, it is required to provide an adequate one, regardless of whether it was legally obligated to provide an examination in the first place. See Barr v. Nicholson, 21 Vet. App. 303 (2007).  To be a fully informed medical opinion, the opinion must take into account prior medical records.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (stating it is well established in the Court's jurisprudence that a thorough medical evaluation includes records of prior medical treatment).

In the present case, the Board notes that the record contains a July 2012 VA opinion indicating, in effect, that it is less likely than not that the Veteran's hearing loss is related to service.  The Board finds, however, that the opinion is inadequate, inasmuch as the VA examiner did not review the Veteran's service medical records.  The examiner noted that if the Veteran's service medical records were provided, her medical opinion would be subject to revision.  Therefore, a new opinion-based on full review of the record, including the Veteran's service medical records, and supported by stated rationale-is needed to fairly resolve the appellant's claims.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2012); McClendon v. Nicholson, 20 Vet. App. 79, 81 (2006).

The Board acknowledges that in addition to the July 2012 VA exam, the record also ?????? This opinion stated that it is more likely than not that the Veteran's bilateral hearing loss was incurred during his active service.  However, the private medical examiner did not provide a rationale supporting the opinion that the Veteran's bilateral hearing loss was etiologically related to his service.  As such, no probative value is placed on this evidence.  

As there are no adequate medical opinions of record with which to adjudicate the Veteran's claim, a remand is required to obtain an adequate medical opinion.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007); Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) (finding that the Board is prohibited from exercising its own independent judgment to resolve medical questions).

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the claims file any updated, pertinent VA and/or private medical treatment records, which have not previously been associated with the claims file.

2.  Return the claims file to the examiner who conducted the July 2012 VA examination and request an addendum etiology opinion based on a review of the service treatment records.  If the examiner who performed the July 2012 VA examination is not available, arrange to obtain the requested opinion by a suitably qualified health care professional.  Another examination of the Veteran should only be performed if deemed necessary by the person providing the opinion. 

The examiner is to answer the following question:

After review of the service medical records file and the other evidence of record, is it as likely as not (a 50% or greater probability) that the Veteran's hearing loss etiologically linked to his military service? 

The examination report must include a complete rationale for all opinions expressed.

3.  The AOJ should conduct any other development deemed appropriate, and ensure that the VA examination reports and opinions comply with the Board's remand instructions.

4.  After the above development  has been completed, readjudicate the claim of entitlement to service connection for bilateral hearing loss.  If any benefit sought remains denied, the AOJ should provide the Veteran and his representative with a supplemental statement of the case (SSOC), and return the case to the Board.

The appellant and his representative have the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).





_________________________________________________
G. A. Wasik,
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).



